UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6699


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TROIS VANCOUVER BRYANT, a/k/a Frog,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:09-cr-00225-D-1)


Submitted: February 9, 2021                                  Decided: February 19, 2021


Before GREGORY, Chief Judge, and WILKINSON and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trois Vancouver Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Trois Vancouver Bryant appeals from the district court’s order denying his motion

for a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391,

§ 404(b), 132 Stat. 5194, 5222. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Bryant,

No. 5:09-cr-00225-D-1 (E.D.N.C. May 1, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2